 

  [image_001.jpg]

477 Madison Avenue, 24th Floor

New York, New York 10022

Tel 212 488 0794

 

June 04, 2013

 

Mr. Robert D'Loren

Xcel Brands, Inc.

475 Tenth Avenue

New York, NY 10018

 

 

Dear Mr. D'Loren

 

This agreement (“Agreement”) sets forth the terms of the engagement by Xcel
Brands, Inc. (the “Company”) and Threadstone Advisors LLC (collectively with its
affiliates, “Threadstone” or the “Agent”) pursuant to which Threadstone shall
act as a placement agent (the “Services”) for the Company, on a reasonable best
efforts basis, in connection with the proposed offer and placement (the
“Offering”) by the Company of equity securities of the Company (the
“Securities”). The terms of the Offering and the Securities shall be mutually
agreed upon by the Company and the investors and nothing herein implies that
Agent would have the power or authority to bind the Company or an obligation for
the Company to issue any Securities or complete the Offering.

 

A. Fees and Expenses. In connection with the Services described above, the
Company shall pay to Agent the following compensation:

 

1. Placement Agent’s Fee. The Company shall pay to Agent a cash placement fee
(the “Placement Agent’s Fee”) equal to 7% of the aggregate purchase price paid
by each purchaser of Securities that are placed in the Offering for the
purchasers listed on Exhibit A to this Agreement. The Placement Agent’s Fee will
be paid within thirty (30) days of the funding of the Offering.

 

2. Expenses. Agent shall be responsible for any expenses incurred by Agent
related to the Services provided herein. Aside from the Placement Agent’s Fee,
no other compensation shall be due from the Company to the Placement Agent.

 

B. Term and Termination of Engagement. Except as set forth below, the term (the
“Term”) of Agent’s engagement will begin on the date hereof and end on the
earlier of the consummation of the Offering, or June 30, 2013. Notwithstanding
anything to the contrary contained herein, the provisions concerning
indemnification, representations, and the Company’s obligations to pay the
Placement Agent’s Fee contained herein will survive any expiration or
termination of this Agreement.

 

C. Use of Information. The Company will furnish Agent such written information
as Agent reasonably requests in connection with the performance of its services
hereunder. The Company understands, acknowledges and agrees that, in performing
its services hereunder, Agent will use and rely entirely upon such information
as well as publicly available information regarding the Company and other
potential parties to an Offering and that Agent does not assume responsibility
for independent verification of the accuracy or completeness of any information,
whether publicly available or otherwise furnished to it, concerning the Company
or otherwise relevant to an Offering, including, without limitation, any
financial information, forecasts or projections considered by Agent in
connection with the provision of its services.

 

D. Limitation of Engagement to the Company. The Company acknowledges that Agent
has been retained only by the Company, that Agent is providing services
hereunder as an independent contractor (and not in any fiduciary or agency
capacity) and that the Company’s engagement of Agent is not deemed to be on
behalf of, and is not intended to confer rights upon, any shareholder, owner or
partner of the Company or any other person not a party hereto as against Agent
or any of its affiliates, or any of its or their respective officers, directors,
controlling persons (within the meaning of Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), employees or agents. Unless otherwise expressly agreed in writing by
Agent, no one other than the Company is authorized to rely upon this Agreement
or any other statements or conduct of Agent, and no one other than the Company
is intended to be a beneficiary of this Agreement. Agent shall not have the
authority to make any commitment binding on the Company. The Company, in its
sole discretion, shall have the right to reject any investor introduced to it by
Agent.

 

Threadstone Advisors is affiliated with Susman Partners LLC Members FINRA / SIPC



 

Page 2

 

E. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein. Any disputes which arise under this
Agreement, even after the termination of this Agreement, will be heard only in
the state or federal courts located in the City of New York, State of New York.
The parties hereto expressly agree to submit themselves to the jurisdiction of
the foregoing courts in the City of New York, State of New York. The parties
hereto expressly waive any rights they may have to contest the jurisdiction,
venue or authority of any court sitting in the City and State of New York. In
the event of the bringing of any action, or suit by a party hereto against the
other party hereto, arising out of or relating to this Agreement, the party in
whose favor the final judgment or award shall be entered shall be entitled to
have and recover from the other party the costs and expenses incurred in
connection therewith, including its reasonable attorneys’ fees. Any rights to
trial by jury with respect to any such action, proceeding or suit are hereby
waived by Agent and the Company.

 

F. Representations by Agent. Agent represents and warrants to the Company that
Agent (i) is a duly licensed and registered securities broker-dealer under the
rules of FINRA and has all other licenses, approvals and consents necessary to
perform the services, and shall remain a registered securities broker/dealer
during the term of this agreement; and (ii) and its affiliates are currently in
compliance with the securities laws and regulations applicable to it.

 

G. Miscellaneous. The Company represents that it is free to enter into this
Agreement and the transactions contemplated hereby. This Agreement shall not be
modified or amended except in writing signed by Agent and the Company. This
Agreement shall be binding upon and inure to the benefit of Agent and the
Company and their respective assigns, successors, and legal representatives.
This Agreement constitutes the entire agreement of Agent and the Company, and
supersedes any prior agreements, with respect to the subject matter hereof. If
any provision of this Agreement is determined to be invalid or unenforceable in
any respect, such determination will not affect such provision in any other
respect, and the remainder of the Agreement shall remain in full force and
effect. This Agreement may be executed in counterparts (including facsimile or
.pdf counterparts), each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

[SIGNATURE PAGE TO FOLLOW]

 

 

Threadstone Advisors is affiliated with Susman Partners LLC Members FINRA / SIPC



 

Page 3

 

  Very truly yours,       Threadstone Advisors, LLC               By /s/ William
S. Susman         Name: William S. Susman   Title: Managing Director      

 

Accepted and Agreed:         XCEL BRANDS, INC.         By /s/ Seth Burroughs  
Name: Seth Burroughs   Title: EVP  

 

 

 

Threadstone Advisors is affiliated with Susman Partners LLC Members FINRA / SIPC



 

Page 4

 

EXHIBIT A

 

1.Trafelet Capital (and affiliated funds)

 

 

 

Threadstone Advisors is affiliated with Susman Partners LLC Members FINRA / SIPC



 

 

